In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-20-00241-CR


                        ALBERT LEE SANDEFUR GARCIA, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 287th District Court
                                        Bailey County, Texas
                    Trial Court No. 3053, Honorable Gordon H. Green, Presiding

                                          October 23, 2020

                        ORDER OF ABATEMENT AND REMAND
                          Before QUINN, C.J., and PARKER and DOSS, JJ.


       Appellant, Albert Lee Sandefur Garcia, appeals the trial court’s judgment revoking

his community supervision and sentencing him to ten years’ confinement for the offense

of assault.1 The clerk’s record has been filed but does not contain the trial court’s

certification of appellant’s right to appeal the judgment. See TEX. R. APP. P. 25.2(a)(2)

(requiring the trial court to issue a certification of the defendant’s right of appeal each time

it enters a judgment of guilt or other appealable order). By letter of September 11, 2020,



       1   TEX. PENAL CODE ANN. § 22.01(b)(2)(B) (West Supp. 2020) (third-degree felony offense).
we notified the trial court of the omission and requested that the court file a certification

with the trial court clerk by October 12, 2020. See TEX. R. APP. P. 37.1. The trial court

clerk has notified us that no certification has yet been filed.


       Accordingly, we now abate the appeal and remand the cause to the trial court to

prepare a certification of appellant’s right of appeal in accordance with Rule of Appellate

Procedure 25.2(d). The certification shall be included in a supplemental clerk’s record

filed with the Clerk of this Court by November 23, 2020. See TEX. R. APP. P. 34.5(c)(2).


       It is so ordered.


                                                          Per curiam


Do not publish.




                                              2